Exhibit 10.1 Fourth Amendment to Loan Agreement Borrower:Accelerize Inc. Date: June 24, 2015 THIS FOURTH AMENDMENT TO LOAN AGREEMENT is entered into between SQUARE 1 BANK (“Lender”) and the borrower named above (“Borrower”). The Parties agree to amend the Loan and Security Agreement between them, dated March 17, 2014 (as amended, the “Loan Agreement”), as follows, effective as of the date hereof. Capitalized terms used but not defined in this Amendment shall have the meanings set forth in the Loan Agreement. 1. Credit Limit. Section 1 of the Schedule is hereby amended in its entirety to read as follows: “ 1. CREDIT LIMIT (Section 1.1) An amount not to exceed the lesser of (a) and (b) below (the ‘Credit Limit’): (a) a total of $ at any one time outstanding (the ‘Maximum Credit Limit’); or (b) Three and One-Quarter (3.25) times (an ‘Advance Rate’) an amount equal to the average trailing three-month Recurring Revenue of Borrower minus the average trailing three-month Recurring Revenue Churn of Borrower, provided however, that such Advance Rate shall automatically decrease from Three and One-Quarter (3.25) to Three (3.00) on September 1, 2015. Lender may, from time to time, adjust the Advance Rate, in its Good Faith Business Judgment, upon notice to the Borrower, based on issues or factors relating to the Accounts or other Collateral or Borrower. As used herein, ‘Recurring Revenue’ means revenue generated by Borrower from license fees and transactional fees (not including set-up or similar fees). Recurring Revenue shall be determined based on the most recent Borrowing Base Certificate provided to Lender (provided that if a Borrowing Base Certificate is not provided to Lender when due, or if a Borrowing Base Certificate is inaccurate, then the amount in clause (b) above shall be determined by Lender in its Good Faith Business Judgment). As used herein, ‘Recurring Revenue Churn’ means, for any month of calculation, the greater of (i) an amount equal to the prior month’s Recurring Revenue minus the current month’s Recurring Revenue from the prior month’s customer base; or (ii) zero. Ancillary Services Sublimit: $500,000.” 2. Minimum Liquidity Covenant . That portion of Section 5 of the Schedule which currently reads: “Minimum Liquidity: Borrower shall maintain total Liquidity of no less than $1,000,000 at all times.” is hereby amended in its entirety to read: “Minimum Liquidity: Borrower shall not be required to maintain total Liquidity of any amount, provided however, that beginning September 1, 2015, Borrower shall be required maintain total Liquidity of no less than $1,000,000 at all times.” 3. Fee. In consideration for Lender entering into this Amendment, Borrower shall concurrently pay Lender a fee in the amount of $2,000, which shall be non-refundable and in addition to all interest and other fees payable to Lender under the Loan Documents. Lender is authorized to charge said fee to Borrower’s loan account or any of Borrower’s deposit accounts with Lender. 4. Representations True. Borrower represents and warrants to Lender that all representations and warranties set forth in the Loan Agreement, as amended hereby, are true and correct, other than any representations or warranties which Borrower, prior to the date of this Amendment, has advised Lender in writing (including via electronic communication) are no longer true and correct, including but not limited to: (i) with respect to Section 3.2 of the Loan Agreement, the change of Borrower
